DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Numbers 424, 440, & 448, in figure 5
Number 550 in figure 6
Number 1066 in figure 11
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 19 is objected to because of the following informalities: The phrase "machining the blade or casing the blade" appears to be a typo of "machining the blade or casting the blade". Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, & 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,991,523 (Shen).
Independent claim 1: Shen discloses a cutting tool (title), comprising:
a body (body of the drill bit; figs 1A-4A) having a longitudinal axis (inherent and well understood for drill bits; "L" in figs 1 & 2);
a blade coupled to and extending radially from the body ("blades 120" - fig 1; "blades 220" - fig 2; "blades 320" - fig 3; etc for the other figures); and
a faceplate coupled to the blade ("blocker 340" - fig 3A; "blocker 440" - fig 4A; etc for the other figures. The examiner specifically notes 1240, 1340 & 1740 in figs 12, 13, & 17, respectively) and made of a different material than the blade (Blocker material may be inter alia tungsten carbide - col 16:30-37. Bit & blades may be inter alia steel: col 16:52-54), the faceplate and blade cooperatively defining at least one cutter pocket (In all the figures, the blocker and the blade both partially define the space occupied by the cutter. The interior surface of the blocker cooperatively defines the pocket with the blade even in fig 5A under a broad yet reasonable interpretation. That said, even under a narrow interpretation, Shen discloses in "FIG. 12C, the attachment end 1245 has a curved upper surface 1247 that corresponds to the shape of a rolling cutter 1230 and fits within a portion of the blade, such that the upper surface 1247 of the attachment end 1245 forms a portion of a cutter pocket 1225 and bit body" - col 13:45+) partially in the faceplate and partially in the blade (ibid).

Dependent claims 2-6, 8, & 9: Shen further discloses 
2. The cutting tool of claim 1, the cutter pocket having a base defined within the blade ("cutter pocket 1725 having a bottom 1751" - fig 17A & col 18:20; similarly for the other figures).

3. The cutting tool of claim 1, the faceplate coupled to the blade by one or more of a braze joint ("the attachment end 345 of a blocker 340 may be attached to a portion of the blade 320 by inserting the attachment end 345 of the blocker 340 into a cavity 322 formed within the leading face 321 of the blade 320 below the cutter pocket 325. The attachment end 345 may be held within the cavity 322 by mechanically attaching (e.g., interference fitting, or over fitting) and/or by brazing the attachment end 345 to the leading face 321 of the blade 320" - col 11:44-51. Similarly for the other figures), a weld joint, or a mechanical fastener (ibid; see also "threaded cavity 1022" - fig 10 - "screw 1270 or a bolt 127" - figs 12A-C - "at least one screw 2270" - fig 22).

4. The cutting tool of claim 3, further comprising: an energy absorption layer between at least a portion of the faceplate and the blade ("bearing assembly 524b" - fog 5C is between the upper portion of the blocker and the blade 520. Similarly for "rolling ball bearing 2191" in fig 21. "Spring 943" - fig 9. "[A] threaded wall piece (e.g., a threaded nut) within a cavity 1022" - fig 10 - which will inherently absorb energy being transferred between the blocker and the blade. Similarly for "threaded cavity 1222" - fig 12B).

5. The cutting tool of claim 1, the faceplate being a first faceplate (1740, figs 17A-D; 1840, fig 18) and coupled to a rotationally leading face of the blade (ibid), the cutting tool further comprising: a second faceplate coupled to a top surface of the blade ("pocket cover 1726" - figs 17B-D; 1826, fig 18).

6. The cutting tool of claim 1, further comprising: a cutting element positioned in the cutter pocket (clearly shown in the figures with the X30 element number designation).

8. The cutting tool of claim 1, the blade including steel (Bit & blades may be inter alia steel: col 16:52-54).

9. The cutting tool of claim 8, the faceplate including a ceramic material (Blocker material may be inter alia tungsten carbide - col 16:30-37. Carbides are a form of non-oxide ceramics).

Independent claim 11: Shen discloses a downhole tool, comprising:
a rotatable body (body of the drill bit; figs 1A-4A);
("blades 120" - fig 1; "blades 220" - fig 2; "blades 320" - fig 3; etc for the other figures), the blade including a recess therein (unnumbered recess in which the "attachment end" of the blocker is fit: figs 5A, 8-12, 14A; 1622, fig 16; 1822, fig 18; etc for the other figures. The "interface" can also just be the surface contact between the blade and blocker as in 1740, fig 17B. The examiner also notes "inset 1229" in fig 12C) that defines an interface (interface with the "attachment end" of the blocker as defined above); and
a pre-formed hardfacing element ("blocker 340" - fig 3A; "blocker 440" - fig 4A; etc for the other figures. The examiner specifically notes 1240, 1340 & 1740 in figs 12, 13, & 17, respectively. This is separately attached and clearly "pre-formed". It may also be tungsten carbide - col 16:30-37 - and therefore reasonably be called a "hardfacing element") coupled to the blade along at least a portion of the interface (as defined above), the blade and pre-formed hardfacing element cooperatively defining at least one cutter pocket (In all the figures, the blocker and the blade both partially define the space occupied by the cutter. The interior surface of the blocker cooperatively defines the pocket with the blade even in fig 5A under a broad yet reasonable interpretation. That said, even under a narrow interpretation, Shen discloses in "FIG. 12C, the attachment end 1245 has a curved upper surface 1247 that corresponds to the shape of a rolling cutter 1230 and fits within a portion of the blade, such that the upper surface 1247 of the attachment end 1245 forms a portion of a cutter pocket 1225 and bit body" - col 13:45+) partially within the pre-formed hardfacing element and partially within the blade (ibid).

Dependent claims 12-16: Shen further discloses
12. The downhole tool of claim 11, the pre-formed hardfacing element being a first pre-formed hardfacing element (as defined for claim 11 above), the downhole tool further comprising:
a second pre-formed hardfacing element coupled to the blade along another portion of the interface (Interface as discussed for claim 11 above. Each blade may have a plurality of blockers on it: figs 3A & 4A; "at least one blocker" - abstract), the blade and the second pre-formed hardfacing element cooperatively defining another cutter pocket partially within the second pre-formed hardfacing element and partially within the blade (as described for claim 11 above).

13. The downhole tool of claim 12, the recess and the first and second pre-formed hardfacing elements being located in a rotationally leading face of the blade (figs 3A & 4A. All of the "blockers" are on the rotationally leading face).

14. The downhole tool of claim 11, the pre-formed hardfacing element being a first pre-formed hardfacing element and the recess being a first recess (as described for claim 11 above), the downhole tool further comprising:
a second pre-formed hardfacing element (can be drawn to either "pocket cover 1726" - fig 17D, or another blocker along the blade as discussed for claim 12 above) coupled to the blade within a second recess of the blade (For "pocket cover 1726", recess that 1795 fits into. For another of the plurality of blockers, the recess for the other blockers), the first and second recesses being at least partially in different surfaces of the blade (as defined above).

15. The downhole tool of claim 14, the first recess and the first pre-formed hardfacing element being located in a rotationally leading face of the blade (as described for claim 11 above), and the second recess and the second pre-formed hardfacing element being located in a top face of the blade ("pocket cover 1726" - fig 17D).

16. The downhole tool of claim 11, the interface being at least partially non-planar (1230 - fig 12C has a non-planar surface at the bottom for both the bottom of blocker 1240 as well as bolt 1270).

Independent claim 17: Shen discloses a method of manufacturing a downhole tool, comprising:
forming a blade ("blades 120" - fig 1; "blades 220" - fig 2; "blades 320" - fig 3; etc for the other figures), the blade defining a recess (unnumbered recess in which the "attachment end" of the blocker is fit: figs 5A, 8-12, 14A; 1622, fig 16; 1822, fig 18; etc for the other figures. The examiner also notes "inset 1229" in fig 12C) and a portion of a cutter pocket adjacent the recess ("cutter pocket 1225" - fig 12C; similar for the other figures);
forming at least one faceplate having another portion of the cutter pocket (1247, fig 12C; also as similarly discussed for claim 1 above);
(mounting of 1240 - fig 12C); and
connecting the faceplate to the blade (via bolt 1270 or brazing as discussed for claim 3 above).


Claims 17 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,644,786 (Lockstedt). The examiner notes that Lockstedt also reads on claim 1 in a manner that should be clear from the following interpretation. However applying Lockstedt to claim 1 would merely be a cumulative rejection and thus improper.
Independent claim 17: Lockstedt discloses a method of manufacturing a downhole tool, comprising:
forming a blade ("blade 14" - fig 1), the blade defining a recess ("recesses 312" - fig 4) and a portion of a cutter pocket adjacent the recess ("cutter pockets 34" - fig 1. "Cutter pockets 308" - fig 4);
forming at least one faceplate having another portion of the cutter pocket ("erosion resistant material 316" - fig 4);
positioning the at least one faceplate in the recess such that the portions of the cutter pocket within the blade and at least one faceplate cooperatively define a complete cutter pocket (figure 4); and
connecting the faceplate to the blade (ibid).

Claim 20. The method of claim 17, further comprising: positioning a cutter element in the cutter pocket ("PDC cutters 310" - fig 4) and brazing the cutting element to the at least one faceplate and the blade ("the brazing material securing the cutters in the cutter pockets" - last full ¶ of col 6) after connecting the at least one faceplate to the blade ("the erosion resistant material may be applied in the recesses before the cutters are placed in the cutter pockets" - last full ¶ of col 6. "After the erosion resistant material has been applied in the recesses, the displacements may be removed from the cutter pockets so that the cutters may be placed and secured in the cutter pockets" - sentence bridging cols 6 & 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,991,523 (Shen) in view of US 7,644,786 (Lockstedt).
Claim 7: Shen discloses all the limitations of the parent claims, and further discloses a first braze joint connecting the faceplate to the blade with a first braze material ("A blocker 1740 is attached to the leading face of the blade 1720 by brazing" - fig 17C. The examiner also notes that brazing may be used for any of the embodiments: "The attachment end of a blocker may be brazed, threaded, over fitted, or a combination of such methods" - col 12:60-62); and
a second braze joint ("a pocket cover may be brazed to the top of the blade (rearward of the cutter) to secure the pocket cover in place" - col 19:50-55) connecting the cutting element to the faceplate (Pocket cover 1726 secures cutter 1730 in the pocket, and thus also connects the cutting element to the faceplate 1740. The claim does not expressly require a braze material directly between the cutter and faceplate) with a second braze material (col 19:50-55).
Shen does not expressly disclose that the first and second braze material have different melting temperatures, although Shen does disclose that they may be attached separately / at different times ("A pocket cover 1726 may be placed over the rolling cutter 1730 before, after, or concurrently with attaching the blocker" - last full ¶ of col 19).
Lockstedt teaches the use of brazing to secure cutters and erosion resistance faceplates 316 to a bit with separate braze materials (second full ¶ of col 7) and expressly teaches that the order of brazing should be considered (ibid) and that materials with different melting temperatures should be used so as to not damage the first brazed connection (ibid).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use braze materials with different temperatures as taught by Lockstedt to secure the faceplate and pocket cover taught by Shen. If the faceplate and pocket are connected separately (as is expressly taught by Shen: col 19:50-55), Lockstedt teaches that it is known and necessary to use materials with different melting temperatures so as to not damage the first joint (second full ¶ of col 7).


Claims 10, 18, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,991,523 (Shen) in view of US 6,209,420 (Butcher).
Claim 10: Shen discloses all the limitations of the parent claims, but does not expressly disclose the product-by-process limitations of claim 10. However Butcher discloses a method of manufacturing rotary drill bits "or bit body components which may be subsequently assembled with other components to form the bit body" (col 1:20-31) comprising an additively manufactured ("layered-manufacturing techniques" - abstract) ceramic material ("tungsten carbide" - first full ¶ of col 12) metallurgically (can be drawn to the blank discussed in col 10:51-55 & the first full ¶ of col 13: "the blank being placed on platen 102 and the layers of particles deposited around the blank" - "steel" is a conventional blank material: last ¶ of col 15) during the additive manufacturing process (ibid).
Therefore it would have been obvious to make the tungsten carbide faceplates taught by Shen from an additive manufacturing process & blank taught by Butcher. First, as mentioned above, Butcher is clear that the additive manufacturing process can be applied to the entire bit body, or "bit body components which may subsequently be assembled with other components…" which the blockers of Shen clearly qualify as. Shen also teaches that the blockers may be formed from the same material taught by Butcher: tungsten carbide (Shen: col 16:30-37. Butcher: first full ¶ of col 12).
The use of a new manufacturing process to create a product is obvious to try with a reasonable expectation of success, as shown by Butcher. This process is also advantageous as it is a relative simple method of manufacturing (Butcher: last full ¶ of col 6).

Claim 18 is a method of manufacturing claim that is commensurate with the product-by-process recitation of claim 10, and is similarly rejected as described for claim 10 above. Butcher further teaches sintered, cemented tungsten carbide (abstract; first full ¶ of col 12).

Claim 19. The method of claim 18, wherein forming the blade includes machining the blade or [casting] the blade from a metal alloy (Shen, steel: col 16:52-54), and with the blade integral with a body of the downhole tool (ibid).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676